Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/29/21 has been entered. Claims 1, 3, 12-14, 17-18 and 20 currently amended.  Claims 49-59 are new. Claims 1-36, 42-43 and 46-59 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 7/12/21 has been considered.  An initialed copy is enclosed.

Claim Rejections Withdrawn

The rejection of claim(s) 34 and 35 under 35 U.S.C. 102(a) (1) as being anticipated by Almarsson et al. WO 2015/038892 3/19/2015 is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 34-36 under 35 U.S.C. 102(a)(2) as being anticipated by Patron et al. US 2017/0087199 3/30/17 filed 2/10/2016 is withdrawn in view of the amendment to the claims.



The rejection of claim 1-25, 27-31 and 34-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,766,799 (‘799) is withdrawn in view of the amendment to the claims.



The rejection of claim 1-7, 10-19, 27, 28, 31, 41,  42, 44,  46, 47 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-11, 17   and 23-26 of copending Application No. 16/549,140 (‘140) is withdrawn in view of the amendment to the claims.

The rejection of claim 26 and 32-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,766,799 (‘799) as applied to claims 1-25, 27-31 and 34-48 above further in view of “Water” Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009. Pages 766-770 (hereinafter “Handbook”) is withdrawn in view of the amendment to the claims.

The rejection of claim 1, 2, 4, 5, 8, 14-16, 21, 31, 41, 47 and 48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,897,922 (‘922) is withdrawn in view of the amendment to the claims.

The rejection of  claim 1-25, 27-31 and 34-48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/986,725(‘725) is withdrawn in view of the amendment to the claims.

The rejection of claim 26 and 32-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25  of copending Application No. 16/986,725(‘725) as applied to claims 1-25, 27-31 and 34-48 above further in view of “Water” Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009. Pages 766-770 (hereinafter “Handbook”) is withdrawn in view of the amendment to the claims.





New Claim Rejections Based on Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33, 42-43 and 46-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the nutrient-germinant composition of claim 1 as written is indefinite because the nutrient-germinant composition recited in claim 1 is both a concentrated liquid and also is diluted with water (see claim 1 line 8). Thus, it is not clear whether the 
In addition, because there are two compositions recited in claim 1 i.e. the concentrated liquid form or the diluted composition, the following claims are unclear regarding which of these compositions is being referred to: claims 4-5, 14-16, 23-24, 30, 31, 46, 48-51, and 54.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-33, 42-43 and  46-56 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-15 and 34-45 of U.S. Patent No. 10,766,799 (‘799) in view of “Water” Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009. Pages 766-770 (hereinafter “Handbook” cited previously)
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘799 patent teach:

Claim 1: A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
one or more L-amino acids;
one or more buffers comprising a phosphate buffer, HEPES, Tris base, or a combination thereof;
one or more industrial preservatives;
optionally D-glucose, optionally D-fructose, or optionally both D-glucose and D-fructose; and
optionally a source of potassium ions
wherein the composition is heated to a temperature in a range of 38°C to 60°C, wherein the composition can be a concentrated liquid form and can be diluted See claim 5, claim 13, claim 14-15 of the ‘799 patent.



Claim 3: The nutrient-germinant composition according to claim 1 wherein the concentrated composition is a concentrated liquid and comprises around 17.8 g/L to 89 g/L total of one or more L-amino acids. See claim 7 of the ‘799 patent.

Claim 4: The nutrient-germinant composition according to claim 1 further comprising spores of a Bacillus species and a germination inhibitor. See claim 8 of the ‘799 patent.

Claim 5: The    nutrientgerminant    composition    according    to    claim    4 wherein the germination inhibitor comprises sodium chloride, D-alanine, or a combination thereof. See claim 9 of the ‘799 patent.

Claim 6:  The    nutrient-germinant    composition    according    to    claim    5 wherein the concentrated composition comprises around 29 g/L to 117 g/L sodium chloride. See claim 10 of the ‘799 patent

Claim 7:  The    nutrient-germinant    composition    according    to    claim    5
wherein the concentrated composition comprises around 8 g/L to 116 g/L D-alanine. See claim 11 of the ‘799 patent

Claim 8: The    nutrient-germinant    composition    according    to    claim    1
wherein the one or more industrial preservatives comprise one or more of
propylparaben, methylparaben, methyl chloroisothiazolinone, and methyl isothiazolinone. See claim 40 and 41 of the ‘799 patent



Claim 10:  The nutrient-germinant composition according to claim 3 wherein the composition comprises around 0.8-3.3 g/L total of the one or more industrial preservatives. See claim 12, 40-41 of the ‘799 patent

Claim 11: The nutrient-germinant composition according to claim 10 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. See claim 6 of the ‘799 patent

Claim 12, 33: The nutrient-germinant composition according to claim 1 wherein the composition is a concentrated liquid and wherein the one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. See claims 12 and 13 of the ‘799 patent.

Claim 13: The nutrient-germinant composition according to claim 3 wherein the one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. See claims 12 and 13 of the ‘799 patent.
Claim 14-16: The nutrient-germinant composition according to claim 4 wherein the Bacillus species is Bacillus lichenformis, Bacillus subtilis, Bacillus amyloliquiefaciens, Bacillus megaterium, Bacillus clausii, Bacillus firmus, Bacillus pumilus, or a combination thereof. See claims 24 of the ‘799 patent.
wherein the Bacillus species are inherently capable of producing enzymes that aid in the breakdown of organic matter in the digestive tract of a consuming animal, 

Claim 17, 26, and 32: The composition according to claim 1 wherein the composition is a concentrated liquid comprising:
around 8.9-133.5 g/L of each one or more L-amino acids;
around 0.8-3.3 g/L total of the one or more industrial preservatives;
around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof;
optionally around 18-54 g/L of D-glucose, D-fructose, or a combination thereof; and
around 7.4-22.2 g/L of KCI. See claims 12-13 of the ‘799 patent.

Claim 18: The nutrient-germinant composition according to claim 17 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. See claim 6 of the ‘799 patent.

Claim 19:  The composition of claim 17 wherein the phosphate buffer comprises around 10-36 g/L of monosodium phosphate and around 30-90 g/L of disodium phosphate. See claim 12 of the ‘799 patent.

Claim 20: The composition according to claim 1 wherein the composition is a concentrated liquid and wherein:
the one or more L-amino acids comprise around 8.9-133.5 g/L L-alanine; the one or more industrial preservative comprise around 0.8-3.3 g/L total of one or more of propylparaben, methylparaben, methyl chloroisothiazolinone, and methyl isothiazolinone;


around 18-54 g/L of D-glucose, D-fructose, or a combination thereof; and around 7.4-22.2 g/L of KCI. See claims 12-13, 40-41 of the ‘799 patent.

Claim 21:  The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methylparaben and not propyl paraben. See claims 40 and 41 of the ‘799 patent.

Claim 22: The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methyl chloroisothiazolinone or methyl isothiazolinone. See claims 40 and 41 of the ‘799 patent.
Claim 23 and 48: The nutrient-germinant composition according to claim 22 further comprising spores of one or more Bacillus species (see claim 42 of the ‘799 patent) that are not separately heat activated prior to addition to the composition.  See claim 5 of the ‘799 patent, disclosing premixing nutrient germinant composition to form a nutrient spore composition or separately provided.

Claim 24 and 31: The nutrient-germinant composition according to claim 22 wherein the composition does not include fructose or glucose. See optionally fructose or glucose in claim 5 of the ‘799 patent.

Claim 25: The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methyl chloroisothiazolinone and methyl isothiazolinone. See claim 40 and 41 of the ‘799 patent.

Claim 27: nutrient-germinant composition of claim 17 wherein the phosphate buffer comprises 10-30 g/L of monosodium phosphate and 30-90 g/L of disodium phosphate. With regards to claim 27, the ‘799 claims do not disclose 15-30 g/L of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
Claim 28-30: The nutrient-germinant composition according to claim 17 wherein the temperature range is 41 °C to 44°C. See claim 33 and 35 of the ‘799 patent.
With regards to claim 42, 43, 46, 48, the ‘799 claims disclose heating for around   2 minutes to around 6 hours, while the instant claims a range i.e. 20-60 minutes that lies within the range of ‘799 claims and disclose the instant industrial preservatives and that the composition can comprise Bacillus species that are not separately heat activated prior to addition to the composition (see claim 5 of the ‘799 claims separate bacteria spores, the spores are Bacillus claim 44 of “799 claims). With regards to claim 49-56, the ‘’799 claims disclose all these embodiments of the different components of the generic composition as well as the temperature range and heating time which would render the instant claims prima facie obvious.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
The teachings of the ‘799 patent is set forth above but does not disclose further using water to dilute the composition to 4% to 10%. 
The ‘799 claims disclose diluting around 0.1% to 10% which encompasses the range disclosed in the instant claims i.e. 4% to 10% and  the 10% dilution is taught by the ‘799 claims.
Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used water as the diluent in the ‘799 claims, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, active pharmaceutical ingredients and intermediates and analytical reagents.
With respect to diluting the composition with water to 4%-10% of the concentrated amounts, the disclosure of 1%-10% dilution encompasses the narrower range 4%-10%, and thus the range of the ‘799 patent is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.

Response to Applicants Argument
Applicants argue that the instant claims require heating near an animal-related point of use and that one of ordinary skill in the art would not find claims directed to nutrient germinant compositions for land animals to be obvious over claims reciting nutrient germinant compositions for aquatic species. In re Vogel, 422 F. 2d 438 (CCPA 1970) (finding application claims directed to beef not obvious over patent claims directed to pork for purposes of non-statutory double patenting).
Applicants’ argument has been carefully considered but is not found persuasive.
The instant claims are drawn to a composition and not to the method of heating the composition at or near a point of use consisting of animal bedding, animal feed or animal drinking water. The ‘799 claims disclose heating the composition to a temperature range of 38oC to 60oC. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Applicants reference to nutrient germinant compositions for land animals are drawn to intended use of the claimed composition. The intended use does not result in a structural difference between the claimed invention and the composition of the combination of the ‘799 claims and the Handbook.
With regards to In re Vogel, the conflicting claims were method claims wherein the patented claims were drawn to a process to be performed with pork and the claims in question were drawn to a process to be performed with beef. It was determined in Vogel that the process reciting beef does not read on the process with pork and that claim did not define an obvious variation of the pork process.
In the instant claims, the patented ‘799 claims are drawn to a method and the instant claims are drawn to a composition. As set forth above, the instant claims are drawn to a composition and not to where the composition is heated. The combination of  the ‘799 claims and the Handbook disclose heating the composition at a temperature range of 38oC to 60oC and thus renders the instant claimed composition prima facie obvious for the reasons set forth in the rejection. 
Applicants state that the claims of the present application recite some combination of specific ingredients for the nutrient germinant composition, at most, claims 5-15 and 34-45 of the ‘799 patent are potentially applicable for the nonstatutory double patenting rejection and the instant claims require a concentrated liquid nutrient germinant composition that is diluted with water to around 4-10% and only claims 13-15 and 41 of the ‘799 patent recited a concentrated nutrient germinant that is diluted and  only these claims of the ‘799 patent are potentially applicable for the nonstatutory double patenting rejection. Applicant argues that claim 1 of the ‘799 patent does not specifically recite Bacillus bacteria much less Bacillus that are not separately heat activated as claimed and even the claims of the ‘799 patent that do recite Bacillus bacteria fail to disclose Bacillus that are not separately heat activated as claimed in claims 23 and 46-51  and claims 23 
Applicants’ argument has been carefully considered but is not persuasive.
While the ‘799 claims and the instant claims do not disclose identical subject matter, the instant claims disclose an obvious variation of an invention disclosed and claimed in the parent.
The instantly rejected claims are prima facie obvious over the disclosure of claims 5-15 and 34-45 of the ‘799 patent, where said ‘799 claims disclose that the composition can comprise one or more L-amino acids, one or more buffers comprising phosphate buffer, HEPES, Tris-base or combination thereof, an industrial preservative and a source of potassium ions and that the composition can be concentrated and diluted. One of ordinary skill in the art reading the ‘799 claims would be apprised of the different embodiments/species disclosed in the ‘799 claims which in combination with the Handbook would render the instantly claimed composition prima facie obvious. The ‘799 claims 5-15 and 34-45 are relied upon for all they reasonably suggests including the disclosure of the generic components and the species of the generic components disclosed in the ‘799 claims.

Applicants argue that none of the claims of the ‘799 claims recites the specification combination of monosodium phosphate and disodium phosphate as buffers with methylparaben as an industrial preservative in a concentrated liquid as claimed in claims 31 and 49-56  and that claim 12 of the ‘799 claims while reciting monosodium phosphate and disodium phosphate does not recite any industrial preservative and that while they acknowledge that the claimed temperature range and time ranges are within the range of claim 12 of the ‘799 patent, the specific combination of a narrow temperature and time range with the specific buffers and industrial preservative distinguishes these claims from claim 12.


 As set forth above, the same invention is not being claimed but the disclosure of the ‘799 claims in combination with the Handbook, renders the instant claims prima facie obvious.
This is because the ‘799 claims in a generic claim disclose that composition comprises L-amino acid, the phosphate buffer, an industrial preservative, optional D-fructose or D-glucose (claim 5) and that the composition is concentrated (claim 13) and that the phosphate buffer can be monosodium phosphate and disodium phosphate (claim 12) and disclose embodiment of the industrial preservative such as methylparaben (see claim 40).
Applicants citing of In re Kaplan, 789 F. 2d 1574, 1580 (Fed Cir 1986) relates to the issue of a broad or generic claim not reading on an invention defined by a narrower more specific claim in  another patent.
In the instant case, the ‘799 claims discloses the generic composition with generically recited components and also sets forth in the patent claims the species of the various components and all the various embodiments of each component of the generically composition of the ‘799 claims are set forth in the ‘799 claims themselves, which reasonably suggests the different species of each component in the generic composition. 

In contrast with Kaplan, the disclosure of the ‘799 patent is not relied upon for the different embodiments of the generically recited components – they are set forth in the ‘799 claims.
For these reasons, the rejection is maintained.

Claims 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 10,766,799 (‘799). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘799 claims disclose a nutrient germinant composition to aid in germination of bacteria .
The ‘799 claim 13 disclose that the phosphate buffers comprise monosodium phosphate and disodium phosphate.
The instant claims are drawn to a composition and not to the method of heating the composition at or near a point of use consisting of a wastewater system or drain. The ‘799 claims disclose heating the composition to a temperature range of 38oC to 60oC.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
See MPEP 2113.
The composition being claimed is prima facie obvious over the relied upon teachings of the ‘799 claims irrespective of the fact that it is heated at a site of aquaculture.

Claims 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 and 41 of U.S. Patent No. 10,766,799 (‘799). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘799 claims disclose a nutrient germinant composition to aid in germination of bacteria spores wherein the composition can comprise L-alanine ; one or more buffers comprising a phosphate buffer wherein the monosodium phosphate or disodium phosphate or both,; an industrial preservative usch as methyl isothiazoline, methyl chloro isothiazoline or propylparaben or methyl paraben or combination thereof ; a source of potassium ions such as potassium chloride wherein the composition is heated to a temperature range of 38oC to 60oC; wherein fructose or glucose is optional.

The instant claims are drawn to a composition and not to the method of heating the composition at or near a point of use consisting of a wastewater system or drain. The ‘799 claims disclose heating the composition to a temperature range of 38oC to 60oC.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
The composition being claimed is prima facie obvious over the relied upon teachings of the ‘799 claims irrespective of the fact that it is heated at a site of aquaculture.


Claim 1-36, 42-43 and 46-59 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/986,725(‘725) in view of “Water” Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009. Pages 766-770 (hereinafter “Handbook”)
.Although the claims at issue are not identical, they are not patentably distinct from each other because ‘725 claims disclose:
A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
one or more L-amino acids;
one or more buffers comprising a phosphate buffer, HEPES, Tris base, or a combination thereof;
one or more industrial preservatives;
optionally D-glucose, optionally D-fructose, or optionally both D-glucose and D-fructose; and
optionally a source of potassium ions
wherein the composition is heated to a temperature in a range of 38°C to 60°C.  

The composition is a concentrated liquid and comprises around 17.8 g/L to 89 g/L total of one or more L-amino acids. 
The nutrient-germinant composition further comprises spores of a Bacillus species and a germination inhibitor wherein the germination inhibitor comprises sodium chloride, D-alanine, or a combination thereof. 
The composition comprises wherein the composition comprises around 29 g/L to 117 g/L sodium chloride. 
The composition comprises around 8 g/L to 116 g/L D-alanine. 
The composition comprises one or more industrial preservatives comprise one or more of  propylparaben, methylparaben, methyl chloro isothiazolinone, and methyl isothiazolinone. 
The composition comprises around 0.8-3.3 g/L total of the one or more industrial preservatives. 
The composition comprises concentrated liquid and wherein the one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. 
The composition comprises one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. 
The nutrient-germinant composition according 4 wherein the Bacillus species is Bacillus lichenformis, Bacillus subtilis, Bacillus amyloliquiefaciens, Bacillus megaterium, Bacillus clausii,    Bacillus pumilus, or a combination thereof wherein the Bacillus species are inherently capable of producing enzymes that aid in the breakdown of organic matter in the digestive tract of a consuming animal, wastewater, or a drain line, wherein the enzymes comprise amylase, protease, lipase, esterase, urease, cellulase, xylanase, or a combination thereof.

around 8.9-133.5 g/L of one or more L-amino acids;
around 0.8-3.3 g/L total of the one or more industrial preservatives;
around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof;
optionally around 18-54 g/L of D-glucose, D-fructose, or a combination thereof; and
around 7.4-22.2 g/L of KCI. 
The composition comprises comprises around 10-36 g/L of monosodium phosphate and around 30-90 g/L of disodium phosphate. 
The composition comprises spores of one or more Bacillus species  that are not separately heat activated prior to addition to the composition (see claim 1 of the ‘725 claims).  
Claim 27: nutrient-germinant composition of claim 17 wherein the phosphate buffer comprises 10-30 g/L of monosodium phosphate and 30-90 g/L of disodium phosphate. With regards to claim 27, the ‘725 claims do not disclose 15-30 g/L of monosodium phosphate. However, the claimed range is encompassed within the range disclosed in the ‘725 claims. Thus the range of the ‘725 claims is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
The ‘725 claims disclose that the nutrient-germinant composition has a temperature range is 41 °C to 44°C. 
The ‘725 claims disclose a nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
L-alanine;

or both;
one or more industrial preservatives comprising propylparaben, methylparaben, methyl chloro isothiazolinone, methyl isothiazolinone, or a combination thereof; and
a source of potassium ions comprising potassium chloride, monopotassium phosphate, dipotassium phosphate, or a combination thereof wherein the composition does not include fructose or glucose wherein the source of potassium ions is potassium chloride. 
The ‘725 claims disclose heating for around   2 minutes to around  6 hours, while the instant claims a range i.e. 20-60 minutes that lies within the range of ‘725 claims.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  the teachings of the ‘725 claims are set forth above but does not disclose further using the water to dilute the composition to 4% to 10%. 
The ‘725 claims disclose diluting around 0.1% to 10% which encompasses the range disclosed in the instant claims i.e. 4% to 10% and  the 10% dilution is taught by the ‘725 claims.
Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, active pharmaceutical ingredients and intermediates and analytical reagents. See page 766 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used water as the diluent in the ‘725 claims, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, active pharmaceutical ingredients and intermediates and analytical reagents.
In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Response to Applicants Argument
Applicant argues that the ‘725 application is a continuation of the ‘799 patent and includes the same aquaculture limitations discussed above and for the same reasons , one of ordinary skill in the art would not consider the claims herein to be obvious over the aquaculture claims of the ‘725 application.
	Applicants’ argument with respect to intended use or method of making of the instantly claimed composition are not found persuasive for the same reasons for the ‘799 claims.

Claim 57 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 10897,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘922 claims disclose a nutrient germinant composition comprising one or more L amino acids, one or more phosphate buffers, one or more industrial preservative and the composition does not comprise fructose or glucose and the composition is heated to a range of 44oC to 60oC.
.

Claims 57-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16549140 (‘140). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘140 claims disclose a nutrient germinant composition comprising Bacillus, L amino acids, one or more phosphate buffers, HEPES or Tris base or combination thereof, one or more industrial preservative and the composition does not comprise fructose or glucose and the composition is heated to a range of 35oC to 90oC and therefore the claimed ranges lie within the range disclosed by the ‘140 claim.
 The instant claims are drawn to a composition and not to the method of heating the composition at or near a point of use consisting of a wastewater system or drain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Status of Claims
Claim 1-36, 42-43 and 46-59 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645